

BELL MICROPRODUCTS INC.
 
2009 EQUITY INCENTIVE PLAN
 
(Amended and Restated August 20, 2009)
 
 
1. Purposes of the Plan.  The purposes of the Plan are to attract and retain the
best available personnel, to provide additional incentive to Service Providers
and to promote the success of the Company’s business.
 
Awards to Participants granted hereunder may be Incentive Stock Options,
Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Shares, Performance Units, Deferred Stock Units
or Dividend Equivalents, at the discretion of the Administrator and as reflected
in the terms of the written option agreement.
 
2. Definitions.  As used herein, the following definitions shall apply:
 
(a) “Administrator” shall mean the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.
 
(b) “Applicable Laws” shall mean the legal requirements relating to the
administration of equity incentive plans under applicable state corporate and
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
 
(c) “Award” shall mean, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonstatutory Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Performance Shares,
Performance Units, Deferred Stock Units or Dividend Equivalents.
 
(d) “Award Agreement” shall mean the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the
Plan.  The Award Agreement is subject to the terms and conditions of the Plan.
 
(e) “Awarded Stock” shall mean the Common Stock subject to an Award.
 
(f) “Board” shall mean the Board of Directors of the Company.
 
(g)            “Cash Position” shall mean the Company’s level of cash and cash
equivalents.
 
(h)            “Change in Control” means the occurrence of any of the following
events:
 
(i)           Change in Ownership of the Company.  A change in the ownership of
the Company which occurs on the date that any one person, or more than one
person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
fifty percent (50%) of the total voting power or total fair market value of the
stock of the Company.  For purposes of this clause (i), if any Person is
considered to own more than fifty percent (50%) of the total voting power or
total fair market value of the stock of the Company, the acquisition of
additional stock of the Company by the same Person will not be considered a
Change in Control; or
 
(ii)           Change in Effective Control of the Company.  If the Company has a
class of securities registered pursuant to Section 12 of the Exchange Act, a
change in the effective control of the Company which occurs on the date that a
majority of members of the Board is replaced during any twelve (12) month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
 
(iii)           Change in Ownership of a Substantial Portion of the Company’s
Assets.  A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.  For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.
 
For purposes of this Section 2(h), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
(i)            “Code” shall mean the Internal Revenue Code of 1986, as
amended.  Reference to a specific section of the Code or Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
 
(j) “Common Stock” shall mean the common stock of the Company.
 
(k) “Committee” shall mean the Committee appointed by the Board of Directors or
a sub-committee appointed by the Board’s designated committee in accordance with
Section 4(a) of the Plan, if one is appointed.
 
(l) “Company” shall mean Bell Microproducts Inc., a California Corporation.
 
(m) “Consultant” shall mean any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.
 
(n)            “Continuous Status as a Director” means that the Director
relationship is not interrupted or terminated.
 
(o)            “Deferred Stock Unit” means a deferred stock unit Award granted
to a Participant pursuant to Section 16.
 
(p)          “Director” shall mean a member of the Board.
 
(q)            “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
 
(r)            “Dividend Equivalent” shall mean a credit, payable in cash, made
at the discretion of the Administrator, to the account of a Participant in an
amount equal to the cash dividends paid on one Share for each Share represented
by an Award, other than an Option or an SAR, held by such Participant.  Dividend
Equivalents may be subject to the same vesting restrictions as the related
Shares subject to an Award, at the discretion of the Administrator.
 
(s) “Employee” shall mean any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company.  An Employee shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor.  For purposes of
Incentive Stock Options, no such leave may exceed three (3) months, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then six (6) months following the first (1st) day
of such leave any Incentive Stock Option held by the Participant shall cease to
be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Non­statutory Stock Option.
 
(t) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
(u) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its fair market value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination (or if such day is not a trading day, then
on the most recently concluded trading day), as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;
 
(ii) If the Common Stock is traded over-the-counter and its sales prices are
listed on an interdealer quotation system, including without limitation the OTC
Bulletin Board or the Pink OTC Markets, its fair market value will be the
closing sale price for such stock (or the closing bid, if no sales were
reported) as quoted on such system on the day of determination (or if such day
is not a trading day, then on the most recently concluded trading day), as
reported on such quotation system or such other source as the Administrator
deems reliable; or
 
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
 
(v)            “Fiscal Year” shall mean a fiscal year of the Company.
 
(w)            “Full Value Award” shall mean a grant of Restricted Stock, a
Restricted Stock Unit, a Performance Share or a Deferred Stock Unit hereunder.
 
(x) “Incentive Stock Option” shall mean an Option that by its terms qualifies
and is otherwise intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.
 
(y) “Nonstatutory Stock Option” shall mean an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
 
(z) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(aa) “Option” shall mean a stock option granted pursuant to the Plan.
 
(bb) “Optioned Stock” shall mean the Common Stock subject to an Option.
 
(cc)            “Outside Director” means a Director who is not an Employee or
Consultant.
 
(dd) “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
 
(ee) “Participant” shall mean a Service Provider who receives an Award.
 
(ff)        “Performance Goals” shall mean the goal(s) (or combined goal(s))
determined by the Administrator (in its discretion) to be applicable to a
Participant with respect to an Award.  As determined by the Administrator, the
performance measures for any performance period will be any one or more of the
following objective performance criteria, applied to either the Company as a
whole or, except with respect to stockholder return metrics, to a region,
business unit, affiliate or business segment, and measured either on an absolute
basis or relative to a pre-established target, to a previous period's results or
to a designated comparison group, and, with respect to financial metrics, which
may be determined in accordance with United States Generally Accepted Accounting
Principles ("GAAP"), in accordance with accounting principles established by the
International Accounting Standards Board ("IASB Principles") or which may be
adjusted when established to exclude any items otherwise includable under GAAP
or under IASB Principles or any other objectively determinable items including,
without limitation, (a) any extraordinary non-recurring items, (b) the effect of
any merger, acquisition, or other business combination or divestiture, or (c)
the effect of any changes in accounting principles affecting the Company's or a
business units', region's, affiliate's or business segment's reported results:
(i) cash flow (including operating cash flow or free cash flow), (ii) cash
position, (iii) revenue (on an absolute basis or adjusted for currency effects),
(iv) revenue growth, (v) contribution margin, (vi) gross margin, (vii) operating
margin (viii) operating expenses or operating expenses as a percentage of
revenue, (ix) earnings (which may include earnings before interest and taxes,
earnings before taxes and net earnings), (x) earnings per share, (xi) operating
income, (xii) net income, (xiii) stock price, (xiv) return on equity, (xv) total
stockholder return, (xvi) growth in stockholder value relative to a specified
publicly reported index (such as the S&P 500 Index), (xvii) return on capital,
(xviii) return on assets or net assets, (xix) return on investment,
(xx) economic value added, (xxi) operating profit or net operating profit,
(xxii) operating margin, (xxiii) market share, (xxiv) contract awards or
backlog, (xxv) overhead or other expense reduction, (xxvi) credit rating,
(xxvii) objective customer indicators, (xxviii) new product invention or
innovation, (xxix) attainment of research and development milestones,
(xxx) improvements in productivity, (xxxi) attainment of objective operating
goals, and (xxxii) objective employee metrics.  The Performance Goals may differ
from Participant to Participant and from Award to Award.
 
(gg) “Performance Period” shall mean a period of time as the Administrator will
determine in its sole discretion.
 
(hh)            “Performance Share” shall mean a performance share Award granted
to a Participant pursuant to Section 14.
 
(ii) “Performance Unit” means a performance unit Award granted to a Participant
pursuant to Section 15.
 
(jj) “Plan” shall mean this 2009 Equity Incentive Plan.
 
(kk)            “Plan Minimum Vesting Requirements” shall mean the minimum
vesting requirements for Full Value Awards under Plan Section 4(b)(vi)
hereunder.
 
(ll)            “Restricted Stock” shall mean a restricted stock Award granted
to a Participant pursuant to Section 12.
 
(mm) “Restricted Stock Unit” shall mean a bookkeeping entry representing an
amount equal to the Fair Market Value of a Share, granted pursuant to
Section 13.  Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
 
(nn)            “Rule 16b-3” shall mean Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
 
(oo)          “Section 16(b)” shall mean Section 16(b) of the Exchange Act.
 
(pp)          “Service Provider” means an Employee, Consultant or Director.
 
(qq) “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 20 of the Plan.
 
(rr) “Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted pursuant to Section 9 below.
 
(ss) “Subsidiary” shall mean a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
 
3. Stock Subject to the Plan.  Subject to the provisions of Section 20 of the
Plan, the maximum aggregate number of Shares which may be awarded under the Plan
is 6,225,000 Shares plus (i) any Shares subject to any options under the
Company’s 1998 Stock Plan (“1998 Plan”) that are outstanding on the date this
Plan becomes effective and that subsequently expire unexercised and (ii) Shares
subject to other awards under the 1998 Plan that are forfeited to or repurchased
by the Company, provided that the maximum number of additional Shares under
clauses (i) and (ii) shall equal 3,950,000.  All of the shares issuable under
the Plan may be authorized, but unissued, or reacquired Common Stock.
 
Any Shares subject to Options or SARs shall be counted against the numerical
limits of this Section 3 as one (1) Share for every Share subject thereto.  Any
Shares subject to Performance Shares, Restricted Stock, Restricted Stock Units
or Deferred Stock Units with a per share or unit purchase price lower than one
hundred percent (100%) of Fair Market Value on the date of grant shall be
counted against the numerical limits of this Section 3 as one and one-quarter
(1.25) Shares for every one (1) Share subject thereto.  To the extent that a
Share that was subject to an Award that counted as one and one-quarter (1.25)
Shares against the Plan reserve pursuant to the preceding sentence is recycled
back into the Plan under the next paragraph of this Section 3, the Plan shall be
credited with one and one-quarter (1.25) Shares.
 
If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to Restricted Stock, Performance Shares, Restricted Stock
Units or Deferred Stock Units, is forfeited to or repurchased by the Company at
its original purchase price due to such Award failing to vest, the unpurchased
Shares (or for Awards other than Options and SARs, the forfeited or repurchased
shares) which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated).  With respect to SARs,
when an SAR is exercised, the shares subject to a SAR grant agreement shall be
counted against the numerical limits of Section 3 above, as one (1) share for
every share subject thereto, regardless of the number of shares used to settle
the SAR upon exercise (i.e., shares withheld to satisfy the exercise price of an
SAR shall not remain available for issuance under the Plan).  Shares that have
actually been issued under the Plan under any Award shall not be returned to the
Plan and shall not become available for future distribution under the Plan;
provided, however, that if Shares of Restricted Stock, Performance Shares,
Restricted Stock Units or Deferred Stock Units are repurchased by the Company at
their original purchase price or are forfeited to the Company due to such Awards
failing to vest, such Shares shall become available for future grant under the
Plan.  Shares used to pay the exercise price of an Option (including pursuant to
a net issue or net exercise) shall not become available for future grant or sale
under the Plan.  Shares used to satisfy tax withholding obligations shall not
become available for future grant or sale under the Plan.  To the extent an
Award under the Plan is paid out in cash rather than stock, such cash payment
shall not reduce the number of Shares available for issuance under the
Plan.  Any payout of Dividend Equivalents or Performance Units, because they are
payable only in cash, shall not reduce the number of Shares available for
issuance under the Plan.  Conversely, any forfeiture of Dividend Equivalents or
Performance Units shall not increase the number of Shares available for issuance
under the Plan.
 
4. Administration of the Plan.
 
(a) Procedure.
 
(i) Multiple Administrative Bodies.  If permitted by Applicable Laws, the Plan
may be administered by different bodies with respect to Directors, Officers who
are not Directors, and Employees who are neither Directors nor Officers.
 
(ii) Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee consisting solely of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
 
 
(iii)            Administration With Respect to Officers Subject to Section
16(b).  With respect to Option grants made to Employees who are also Officers
subject to Section 16(b) of the Exchange Act, the Plan shall be administered by
(A) the Board, if the Board may administer the Plan in compliance with
Rule 16b-3, or (B) a committee designated by the Board to administer the Plan,
which committee shall be constituted to comply with Rule 16b-3.  Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board.  From time to time the Board may increase the
size of the Committee and appoint additional members, remove members (with or
without cause) and substitute new members, fill vacancies (however caused), and
remove all members of the Committee and thereafter directly administer the Plan,
all to the extent permitted by Rule 16b-3.
 
 
(iv) Administration With Respect to Other Persons.  With respect to Award grants
made to Employees or Consultants who are not Officers of the Company, the Plan
shall be administered by (A) the Board, (B) a committee designated by the Board,
or (C) a sub-committee designated by the designated committee,  which committee
or sub-committee shall be constituted to satisfy Applicable Laws.  Once
appointed, such Committee shall serve in its designated capacity until otherwise
directed by the Board.  The Board may increase the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by Applicable Laws.
 
 
(v)            Administration With Respect to Grants to Outside
Directors.  Awards to Outside Directors shall be pursuant to the terms set forth
in Section 11 hereof and the Administrator shall have discretion with respect to
such Awards as set forth therein.
 
 
(b) Powers of the Administrator.  Subject to the provisions of the Plan
(including the provisions of Section 11), and in the case of a Committee,
subject to the specific duties delegated by the Board to such Committee, the
Administrator shall have the authority, in its discretion:
 
(i) to determine the Fair Market Value in accordance with Section 2(u) of the
Plan;
 
(ii) to select the Service Providers to whom Awards may be granted hereunder;
 
(iii) to determine whether and to what extent Awards are granted hereunder;
 
(iv) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
 
(v) to approve forms of agreement for use under the Plan;
 
(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder.  Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards vest
or may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions (subject to compliance with
applicable laws, including Code Section 409A), and any restriction or limitation
regarding any Award or the shares of Common Stock relating thereto, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine; provided, however, that the Administrator may only accelerate vesting
or waive forfeiture restrictions for up to ten percent (10%) of the maximum
aggregate number of Shares authorized for issuance under the Plan, except in the
event of the death, Disability or retirement of the Service Provider, or in the
event of a Change in Control, in which cases the Administrator, in its sole
discretion, may partially or fully accelerate vesting or waive forfeiture
restrictions;  provided, further, that with respect to Full Value Awards vesting
solely based on continuing as a Service Provider, they will vest in full no
earlier (except if accelerated pursuant to Section 20 hereof or pursuant to
change of control severance agreements entered into by and between the Company
and any Service Provider) than the three (3) year anniversary of the grant date;
provided, further, that if vesting is not solely based on continuing as a
Service Provider, they will vest in full no earlier (except if accelerated
pursuant to Section 20 hereof or pursuant to change of control severance
agreements entered into by and between the Company and any Service Provider)
than the one (1) year anniversary of the grant date;
 
(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
 
(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan;
 
(ix) to modify or amend each Award (subject to Section 7 and Section 23(c) of
the Plan);
 
(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
 
(xi) to determine the terms and restrictions applicable to Awards;
 
(xii) to determine whether Awards will be adjusted for Dividend Equivalents and
whether such Dividend Equivalents shall be subject to vesting; and
 
(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c) Effect of Administrator’s Decision.  All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants and any other holders of any Awards granted under the Plan.
 
 
(d)            Exception to Plan Minimum Vesting Requirements.
 
(i)            Full Value Awards that result in issuing up to five percent (5%)
of the maximum aggregate number of shares of Stock authorized for issuance under
the Plan (the “5% Limit”) may be granted to any one or more Employees or Outside
Directors without respect to the Plan Minimum Vesting Requirements.
 
(ii)            All Full Value Awards that have their vesting discretionarily
accelerated, and all Options and SARs that have their vesting discretionarily
accelerated one hundred percent (100%), other than, in either case, pursuant to
(A) a merger or Change in Control described in Section 20(c) hereof (including
vesting acceleration in connection with employment termination following such
event), (B) a Participant’s death, or (C) a Participant’s Disability, are
subject to the 5% Limit.  
 
(iii)            Notwithstanding the foregoing, the Administrator may accelerate
the vesting of Full Value Awards such that the Plan Minimum Vesting Requirements
are still satisfied, without such vesting acceleration counting toward the 5%
Limit.
 
(iv)            The 5% Limit applies in the aggregate to Full Value Award grants
that do not satisfy Plan Minimum Vesting Requirements and to the discretionary
vesting acceleration of Awards.
 
5. Eligibility.  Awards may be granted only to Service Providers.  Incentive
Stock Options may be granted only to Employees.  A Service Provider who has been
granted an Award may, if he or she is otherwise eligible, be granted an
additional Award or Awards.  Outside Directors may only be granted Awards as
specified in Section 11 hereof.
 
6. Code Section 162(m) Provisions.


(a)            Option and SAR Annual Share Limit.  No Participant shall be
granted, in any Fiscal Year, Options and Stock Appreciation Rights to purchase
more than two million Shares; provided, however, that such limit shall be three
million Shares in the Participant’s first Fiscal Year of Company service.
 
(b)            Restricted Stock, Performance Share and Restricted Stock Unit
Annual Limit.  No Participant shall be granted, in any Fiscal Year, more than
one million Shares in the aggregate of the following: (i) Restricted Stock,
(ii) Performance Shares, or (iii) Restricted Stock Units; provided, however,
that such limit shall be one million five hundred thousand Shares in the
Participant’s first Fiscal Year of Company service.
 
(c) Performance Units Annual Limit.  No Participant shall receive Performance
Units, in any Fiscal Year, having an initial value greater than $2,000,000,
provided, however, that such limit shall be $4,000,000 in the Participant’s
first Fiscal Year of Company service.
 
(d)            Section 162(m) Performance Restrictions.  For purposes of
qualifying grants of Restricted Stock, Performance Shares, Performance Units or
Restricted Stock Units as “performance-based compensation” under Section 162(m)
of the Code, the Administrator, in its discretion, may set restrictions based
upon the achievement of Performance Goals.  The Performance Goals shall be set
by the Administrator on or before the latest date permissible to enable the
Restricted Stock, Performance Shares, Performance Units or Restricted Stock
Units to qualify as “performance-based compensation” under Section 162(m) of the
Code.  In granting Restricted Stock, Performance Shares, Performance Units or
Restricted Stock Units which are intended to qualify under Section 162(m) of the
Code, the Administrator shall follow any procedures determined by it from time
to time to be necessary or appropriate to ensure qualification of the Award
under Section 162(m) of the Code (e.g., in determining the Performance Goals).
 
(e)            Changes in Capitalization.  The numerical limitations in
Sections 6(a) and (b) shall be adjusted proportionately in connection with any
change in the Company’s capitalization as described in Section 20(a).
 
7.            No Repricing.  The exercise price for an Option or SAR may not be
reduced without the consent of the Company’s shareholders.  This shall include,
without limitation, a repricing of the Option or SAR as well as an Option or SAR
exchange program whereby the Participant agrees to cancel an existing Option in
exchange for cash, an Option, SAR or other Award.  If an Option or SAR is
cancelled in the same Fiscal Year in which it was granted (other than in
connection with a transaction described in Section 20), the cancelled Option or
SAR as well as any replacement Option or SAR will be counted against the limits
set forth in section 6(a) above.  Moreover, if the exercise price of an Option
or SAR is reduced, the transaction will be treated as a cancellation of the
Option or SAR and the grant of a new Option or SAR.
 
8.            Stock Options.
 
(a) Type of Option.  Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of Shares subject to a Participant’s incentive stock options granted by
the Company, any Parent or Subsidiary, that become exercisable for the first
time during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options.  For purposes of this Section 8(a), Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the time of grant.
 
(b) Term of Option.  The term of each Option shall be stated in the Notice of
Grant; provided, however, that the term shall be ten years from the date of
grant or such shorter term as may be provided in the Notice of Grant.  Moreover,
in the case of an Incentive Stock Option granted to a Participant who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary, the term of the Incentive Stock Option shall be five
(5) years from the date of grant or such shorter term as may be provided in the
Notice of Grant.
 
(c) Exercise Price and Consideration.
 
(i) Exercise Price.  The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Administrator, but shall be subject to the following:
 
(A) In the case of an Incentive Stock Option
 
(1) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than one hundred and ten percent (110%) of
the Fair Market Value per Share on the date of grant.
 
(2) granted to any Employee, the per Share exercise price shall be no less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant.
 
(B) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
 
(ii) Consideration.  The consideration to be paid for the Shares to be issued
upon exercise of an Option, including the method of payment, shall be determined
by the Administrator and may consist entirely of: (i) cash; (ii) check; (iii)
other Shares which have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option will be
exercised and provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company; (iv) net issue exercise or “net exercise”; (v) consideration received
by the Company under a cashless exercise program implemented by the Company in
connection with the Plan; (vi) any combination of such methods of payment; or
(vii) such other consideration and method of payment for the issuance of Shares
to the extent permitted under Applicable Laws.
 
9.            Stock Appreciation Rights.
 
(a)              Grant of SARs.  Subject to the terms and conditions of the
Plan, SARs may be granted to Participants at any time and from time to time as
shall be determined by the Administrator, in its sole discretion.  Subject to
Section 6(a) hereof, the Administrator shall have complete discretion to
determine the number of SARs granted to any Participant.
 
(b)              Exercise Price and other Terms.  The per share exercise price
for the Shares to be issued pursuant to exercise of an SAR shall be determined
by the Administrator and shall be no less than 100% of the Fair Market Value per
share on the date of grant.  Otherwise, subject to Section 6(a) of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR may have a term of more than ten years from the
date of grant.
 
(c)              Payment of SAR Amount.  Upon exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:
 
(i)            The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times
 
(ii)            The number of Shares with respect to which the SAR is exercised.
 
(d)              Payment upon Exercise of SAR.  At the discretion of the
Administrator, but only as specified in the Award Agreement, payment for a SAR
may be in cash, Shares or a combination thereof.  If the Award Agreement is
silent as to the form of payment, payment of the SAR may only be in Shares.
 
(e)            SAR Agreement.  Each SAR grant shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the SAR, the
conditions of exercise, whether it may be settled in cash, Shares or a
combination thereof, and such other terms and conditions as the Administrator,
in its sole discretion, shall determine.
 
(f)            Expiration of SARs.  A SAR granted under the Plan shall expire
upon the date determined by the Administrator, in its sole discretion, and set
forth in the Award Agreement.
 
10.            Exercise of Option or SAR.
 
(a) Procedure for Exercise; Rights as a Shareholder. Any Option or SAR granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator, including performance criteria with respect to
the Company and/or the Participant, and as shall be permissible under the terms
of the Plan.
 
An Option or SAR may not be exercised for a fraction of a Share.
 
An Option or SAR shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option or SAR by the person entitled to exercise the Option or SAR and, with
respect to Options only, full payment for the Shares with respect to which the
Option is exercised has been received by the Company.  With respect to Options
only, full payment may, as authorized by the Administrator, consist of any
consideration and method of payment allowable under Section 8(c) of the
Plan.  Until the issuance (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 20 of the Plan.
 
(b) Termination of Status as a Service Provider.  If a Participant ceases to
serve as a Service Provider, he or she may, but only within three (3) months (or
such other period of time as is determined by the Administrator and as set forth
in the Option or SAR Agreement) after the date he or she ceases to be a Service
Provider, exercise his or her Option or SAR to the extent that he or she was
entitled to exercise it at the date of such termination.  To the extent that he
or she was not entitled to exercise the Option or SAR at the date of such
termination, or if he or she does not exercise such Option or SAR (which he or
she was entitled to exercise) within the time specified herein, the Option or
SAR shall terminate.
 
(c)            Disability of Participant.  If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option or SAR within such period of time as is specified
in the Award Agreement to the extent the Option or SAR is vested on the date of
termi­nation (but in no event later than the expiration of the term of such
Option or SAR as set forth in the Award Agreement).  In the absence of a
specified time in the Award Agreement, the Option or SAR shall remain
exercisable for twelve (12) months following the Participant’s termination.  If,
on the date of termina­tion, the Participant is not vested as to his or her
entire Option or SAR, the Shares covered by the unvested portion of the Option
or SAR shall revert to the Plan.  If, after termination, the Participant does
not exercise his or her Option or SAR within the time specified herein, the
Option shall terminate, and the Shares covered by such Option or SAR shall
revert to the Plan.
 
(d)           Death of Participant.  If a Participant dies while a Service
Provider, the Option or SAR may be exercised following the Participant’s death
within such period of time as is specified in the Award Agreement (but in no
event may the option be exercised later than the expiration of the term set
forth in the Award Agreement), by the Participant’s designated beneficiary,
provided such beneficiary has been designated prior to Participant’s death in a
form acceptable to the Administrator.  If no such beneficiary has been
designated by the Participant, then such Option or SAR may be exercised by the
personal representative of the Participant’s estate or by the person(s) to whom
the Option or SAR is transferred pursuant to the Participant’s will or in
accordance with the laws of descent and distribution.  In the absence of a
specified time in the Award Agreement, the Option or SAR shall remain
exercisable for twelve (12) months following Participant’s death.  If the Option
or SAR is not so exercised within the time specified herein, the Option or SAR
shall terminate, and the Shares covered by such Option or SAR shall revert to
the Plan.
 
11.            Awards to Outside Directors.  The provisions of this Section 11
are applicable only to Outside Directors.  Outside Directors shall be entitled
to receive all types of Awards under the Plan.
 
(a)            Initial Grants.  Each Outside Director who first becomes an
Outside Director on or after the effective date of the Plan shall be entitled to
receive, as of the date that the individual first is appointed or elected as an
Outside Director, an Option covering 22,500 Shares (the “Initial Grant”).   The
Initial Grant shall be 100% vested on the grant date, shall have a maximum ten
year term, and shall have post-termination exercisability provisions similar to
those set forth in Section 10 hereof.


(b)             Annual Grants.  On the first trading day following the date of
each annual shareholder meeting, commencing with the 2010 annual shareholder
meeting, each Outside Director who has served as an Outside Director for at
least six months on that date shall be granted an Option covering 7,500 Shares
(the “Annual Grant”).  The Annual Grant shall be 100% vested on the grant date,
shall have a maximum ten year term, and shall have post-termination
exercisability provisions similar to those set forth in Section 10 hereof.


(c)           Make-Up Grant.  On the first trading day following the date of the
2009 shareholder meeting, each Outside Director shall be granted an Option
covering 22,500 Shares (the “Make-Up Grant”); provided, however, that in the
event that any Make-Up Grant would not be in compliance with all Applicable
Laws, no Make-Up Grants shall be made until the making of all Make-Up Grants is
in compliance with all Applicable Laws.  The Make-Up Grant shall be 100% vested
on the grant date, shall have a maximum ten year term, and shall have
post-termination exercisability provisions similar to those set forth in Section
10 hereof.


(d)           Discretionary Grants.  In addition to the automatic grants under
this Section 11, the Committee may make discretionary grants of Awards to
Outside Directors upon such terms and conditions as are determined by the
Committee and otherwise consistent with the Plan.
 
12. Restricted Stock.
 
(a)             Grant of Restricted Stock.  Subject to the terms and conditions
of the Plan, Restricted Stock may be granted to Participants at any time as
shall be determined by the Administrator, in its sole discretion.  Subject to
Section 6(b) hereof, the Administrator shall have complete discretion to
determine (i) the number of Shares subject to a Restricted Stock award granted
to any Participant, and (ii) the conditions that must be satisfied, which
typically will be based principally or solely on continued provision of services
but may include a performance-based component, upon which is conditioned the
grant, vesting or issuance of Restricted Stock.
 
(b)             Other Terms.  The Administrator, subject to the provisions of
the Plan, including the Plan Minimum Vesting Requirement, shall have complete
discretion to determine the terms and conditions of Restricted Stock granted
under the Plan; provided that Restricted Stock may only be issued in the form of
Shares.  Restricted Stock grants shall be subject to the terms, conditions, and
restrictions determined by the Administrator at the time the stock or the
restricted stock unit is awarded.  The Administrator may require the recipient
to sign a Restricted Stock Award agreement as a condition of the award.  Any
certificates representing the Shares of stock awarded shall bear such legends as
shall be determined by the Administrator.
 
(c)             Restricted Stock Award Agreement.  Each Restricted Stock grant
shall be evidenced by an Award Agreement that shall specify the purchase price
(if any) and such other terms and conditions as the Administrator, in its sole
discretion, shall determine; provided; however, that if the Restricted Stock
grant has a purchase price, such purchase price must be paid no more than ten
(10) years following the date of grant.
 
13. Restricted Stock Units.
 
(a)            Grant.  Restricted Stock Units may be granted at any time and
from time to time as determined by the Administrator.  After the Administrator
determines that it will grant Restricted Stock Units under the Plan, it shall
advise the Participant in writing or electronically of the terms, conditions,
and restrictions related to the grant, including the number of Restricted Stock
Units and the form of payout, which, subject to Section 6(b) hereof, may be left
to the discretion of the Administrator.
 
(b)            Vesting Criteria and Other Terms.  Subject to the Plan Minimum
Vesting Requirements, the Administrator shall set vesting criteria in its
discretion, which, depending on the extent to which the criteria are met, will
determine the number of Restricted Stock Units that will be paid out to the
Participant.  The Administrator may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.
 
(c)            Earning Restricted Stock Units.  Upon meeting the applicable
vesting criteria, the Participant shall be entitled to receive a payout as
specified in the Restricted Stock Unit Award Agreement.  Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.
 
(d)              Form and Timing of Payment.  Payment of earned Restricted Stock
Units shall be made as soon as practicable after the date(s) set forth in the
Restricted Stock Unit Award Agreement.  The Administrator, in its sole
discretion, but only as specified in the Award Agreement, may pay earned
Restricted Stock Units in cash, Shares, or a combination thereof.  If the Award
Agreement is silent as to the form of payment, payment of the Restricted Stock
Units may only be in Shares.
 
(e)              Cancellation.  On the date set forth in the Restricted Stock
Unit Award Agreement, all unearned Restricted Stock Units shall be forfeited to
the Company.
 
14.            Performance Shares.
 
(a)            Grant of Performance Shares.  Subject to the terms and conditions
of the Plan, Performance Shares may be granted to Participants at any time as
shall be determined by the Administrator, in its sole discretion.  Subject to
Section 6(b) hereof, the Administrator shall have complete discretion to
determine (i) the number of Shares subject to a Performance Share award granted
to any Participant, and (ii) the conditions that must be satisfied, which
typically will be based principally or solely on achievement of performance
milestones but may include a service-based component, upon which is conditioned
the grant or vesting of Performance Shares.  Performance Shares shall be granted
in the form of units to acquire Shares.  Each such unit shall be the equivalent
of one Share for purposes of determining the number of Shares subject to an
Award.  Until the Shares are issued, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the units to
acquire Shares.
 
(b)            Other Terms.  The Administrator, subject to the provisions of the
Plan, subject to the Plan Minimum Vesting Requirements, shall have complete
discretion to determine the terms and conditions of Performance Shares granted
under the Plan.  Performance Share grants shall be subject to the terms,
conditions, and restrictions determined by the Administrator at the time the
stock is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator.  The Administrator may require the
recipient to sign a Performance Shares Award Agreement as a condition of the
award.  Any certificates representing the Shares of stock awarded shall bear
such legends as shall be determined by the Administrator.
 
(c)            Performance Share Award Agreement.  Each Performance Share grant
shall be evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.
 
15. Performance Units.
 
(a) Grant of Performance Units.  Performance Units are similar to Performance
Shares, except that they shall be settled in a cash equivalent to the Fair
Market Value of the underlying Shares, determined as of the vesting
date.  Subject to the terms and conditions of the Plan, Performance Units may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion.  The Administrator shall have
complete discretion to determine the conditions that must be satisfied, which
typically will be based principally or solely on achievement of performance
milestones but may include a service-based component, upon which is conditioned
the grant or vesting of Performance Units.  Performance Units shall be granted
in the form of units to acquire Shares.  Each such unit shall be the cash
equivalent of one Share of Common Stock.  No right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to Performance
Units or the cash payable thereunder.
 
(b) Number of Performance Units.  Subject to Section 6(c) hereof, the
Administrator will have complete discretion in determining the number of
Performance Units granted to any Participant.
 
(c) Other Terms.  The Administrator, subject to the provisions of the Plan,
including the Plan Minimum Vesting Requirements, shall have complete discretion
to determine the terms and conditions of Performance Units granted under the
Plan.  Performance Unit grants shall be subject to the terms, conditions, and
restrictions determined by the Administrator at the time the grant is awarded,
which may include such performance-based milestones as are determined
appropriate by the Administrator.  The Administrator may require the recipient
to sign a Performance Unit agreement as a condition of the award.  Any
certificates representing the units awarded shall bear such legends as shall be
determined by the Administrator.
 
(d) Performance Unit Award Agreement.  Each Performance Unit grant shall be
evidenced by an Award Agreement that shall specify such terms and conditions as
the Administrator, in its sole discretion, shall determine.
 
16.             Deferred Stock Units.
 
(a)            Description.  Deferred Stock Units shall consist of a Restricted
Stock, Restricted Stock Unit, Performance Share or Performance Unit Award that
the Administrator, in its sole discretion permits to be paid out in installments
or on a deferred basis, in accordance with rules and procedures established by
the Administrator.  Deferred Stock Units shall remain subject to the claims of
the Company’s general creditors until distributed to the Participant.
 
(b)            162(m) Limits.  Deferred Stock Units shall be subject to the
annual Code Section 162(m) limits applicable to the underlying Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit Award as set forth
in Section 6 hereof.
 
17.            Leaves of Absence.  If as a condition to be granted an unpaid
leave of absence by the Company, a Participant agrees that vesting shall be
suspended during all or a portion of such leave of absence (except as otherwise
required by Applicable Laws) vesting of Awards granted hereunder shall cease
during such agreed upon portion of the unpaid leave of absence and shall only
recommence upon return to active service.
 
18. Non-Transferability of Awards.  Except as determined otherwise by the
Administrator in its sole discretion (but never a transfer of an Award in
exchange for value), Awards may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant, without the prior written consent of the
Administrator.
 
19. Stock Withholding to Satisfy Withholding Tax Obligations.  At the sole
discretion of the Administrator, when a Participant incurs tax liability in
connection with the exercise, vesting or payout, as applicable, of an Award,
which tax liability is subject to tax withholding under applicable tax laws, and
the Participant is obligated to pay the Company an amount required to be
withheld under applicable tax laws, the Participant may (if permitted by the
Administrator, in its sole discretion) satisfy the withholding tax obligation by
electing to have the Company withhold from the Shares to be issued upon exercise
of the Option or SAR or the Shares to be issued upon payout or vesting of the
other Award, if any, that number of Shares having a Fair  Market Value equal to
the amount required to be withheld.  The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined (the “Tax Date”).
 
All elections by a Participant to have Shares withheld for this purpose shall be
made in writing in a form acceptable to the Administrator and shall be subject
to the following restrictions:
 
(a)            the election must be made on or prior to the applicable Tax Date;
and
 
(b)            all elections shall be subject to the consent or disapproval of
the Administrator.
 
In the event the election to have Shares subject to an Award withheld is made by
a Participant and the Tax Date is deferred under Section 83 of the Code because
no election is filed under Section 83(b) of the Code, the Participant shall
receive the full number of Shares with respect to which the Option or SAR is
exercised or other Award is vested but such Participant shall be unconditionally
obligated to tender back to the Company the proper number of Shares on the Tax
Date.
 
20.            Adjustments Upon Changes in Capitalization, Dissolution, Merger
or Change in Control.
 
(a) Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, the number of Shares subject to Initial Grants and Annual Grants,
as well as the price per share of Common Stock covered by each such outstanding
Award and the annual share limitations under Sections 6(a) and (b) hereof,
hereof shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive.  Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.
 
(b) Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Option or SAR until ten (10) days prior
to such transaction as to all of the Awarded Stock covered thereby, including
Shares as to which the Award would not otherwise be exercisable.  In addition,
the Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse as to one hundred percent (100%) of
the Awarded Stock, and that any Award vesting shall accelerate as to one hundred
percent (100%) of the Awarded Stock, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated.  To the
extent it has not been previously exercised (with respect to Options and SARs)
or vested (with respect to other Awards), an Award will terminate immediately
prior to the consummation of such proposed action.
 
(c) Change in Control.
 
(i)            Stock Options and SARs.  In the event of a merger of the Company
with or into another corporation or a Change in Control, each outstanding Option
and SAR shall be assumed or an equivalent option or SAR substituted by the
successor corporation or a Parent or Subsidiary of the successor
corporation.  In the event that the successor corporation refuses to assume or
substitute for the Option or SAR, the Participant shall fully vest in and have
the right to exercise the Option or SAR as to all of the Awarded Stock,
including Shares as to which it would not otherwise be vested or
exercisable.  If an Option or SAR is not assumed or substituted for in the event
of a merger or Change in Control, the Administrator shall notify the Participant
in writing or electronically that the Award shall be fully exercisable for a
period of time as determined by the Administrator, and the Award shall terminate
upon expiration of such period.
 
(ii)            Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Deferred Stock Units and Dividend Equivalents.  In the event
of a merger of the Company with or into another corporation or a Change in
Control, each outstanding Restricted Stock, Restricted Stock Unit, Performance
Share, Performance Unit, Dividend Equivalent and Deferred Stock Unit award (and
any related Dividend Equivalent) shall be assumed or an equivalent Restricted
Stock, Restricted Stock Unit, Performance Share, Performance Unit, Dividend
Equivalent and Deferred Stock Unit award (and any related Dividend Equivalent)
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.  In the event that the successor corporation refuses to
assume or substitute for the Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit, Dividend Equivalent and Deferred Stock Unit
award (and any related Dividend Equivalent), the Participant shall fully vest in
the Restricted Stock, Restricted Stock Unit, Performance Share, Performance
Unit, Dividend Equivalent and Deferred Stock Unit award (and any related
Dividend Equivalent), including as to Shares (or with respect to Dividend
Equivalents and Performance Units, the cash equivalent thereof) which would not
otherwise be vested.  For the purposes of this paragraph, a Restricted Stock,
Restricted Stock Unit, Performance Share, Performance Unit, Dividend Equivalent
and Deferred Stock Unit award (and any related Dividend Equivalent) shall be
considered assumed if, following the merger or Change in Control, the award
confers the right to purchase or receive, for each Share (or with respect to
Dividend Equivalents and Performance Units, the cash equivalent thereof) subject
to the Award immediately prior to the merger or Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the merger or Change in Control by holders of the Company’s common stock for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger or Change in Control is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received, for each Share and each unit/right to acquire a Share subject to
the Award (other than Dividend Equivalents and Performance Units) to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of the Company’s common
stock in the merger or Change in Control.
 
21. Time of Granting Awards.  The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award.  Notice of the determination shall be given to each Service
Provider to whom an Award is so granted within a reasonable time after the date
of such grant.
 
22.            Term of Plan.  The Plan shall continue in effect until May 21,
2019.
 
23.            Amendment and Termination of the Plan.
 
(a) Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.
 
(b) Shareholder Approval.  The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Rule 16b-3
or with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule or regulation, including the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted).  Such
shareholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule or regulation.
 
(c) Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
 
24. Conditions Upon Issuance of Awards and Shares.  No Award shall be granted
under the Plan, nor shall any Shares be issued pursuant to the exercise of an
Option or SAR or the vesting or payout of any Award, unless the granting and
issuance of the Award, or the issuance and delivery of the Shares pursuant to
the exercise, vesting or payout of an Award, as the case may be, shall comply
with all Applicable Laws, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, state securities
laws, and the requirements of any stock exchange upon which the Shares may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
 
As a condition to the granting, exercise, vesting or payout, as applicable, of
an Award, the Company may require the person receiving the grant of an Award,
the person exercising an Option or SAR, or, in the case of another type of Award
(other than a Dividend Equivalent or Performance Unit), the person receiving the
Shares upon vesting or payout, to render to the Company a written statement
containing such representations and warranties as, in the opinion of counsel for
the Company, may be required to ensure compliance with any of the aforementioned
relevant provisions of law, including a representation that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares, if, in the opinion of counsel for the Company, such a
representation is required.
 
25. Reservation of Shares.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.  Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.